Order entered March 1, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-11-01668-CV

                       CONTINENTAL FOODS, INC., Appellant

                                             V.

                         ROSSMORE ENTERPRISES, Appellee

                    On Appeal from the 101st Judicial District Court
                                 Dallas County, Texas
                           Trial Court Cause No. 11-05580

                                         ORDER
      Appellee/Cross-Appellant’s motion for leave of court to file post-submission briefing is

GRANTED.


                                                   /s/   MICHAEL J. O'NEILL
                                                         JUSTICE